DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “upon determining there is no indication a person is present within the wind turbine, validating the emergency stop signal; and upon determining the emergency stop signal is valid, activating a brake to bring the rotor to a stop.”  Here, the phrase “validating the emergency stop signal” is ambiguous.  It may be interpreted in at least two ways: (1) performing a step of validating the emergency stop signal or (2) indicating that the emergency stop signal is valid.  The first of these is supported by the disclosure at the time of filing, but the second is not.
i.e., the at least two reasonable interpretations above).  “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite.”  MPEP §2173.04.  Additionally, it has been previously held that “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BP AI 2008).  Since the scope of claim 1 is rendered unclear by the ambiguous phrasing identified above, the claim is indefinite.  Independent claims 8 and 15 suffer from the same defect and are thus rejected for the same reasons.  Dependent claims 2-7 and 9-14 depend from these independent claims and are thus rejected for the same reasons.  

Claims 4 and 11 are further rejected due to a conflict in scope with parent claim 1.  Claim 1 positively and unambiguously recites “upon determining there is no indication a person is present within the wind turbine, validating the emergency stop signal ….”  As currently presented, the step of validation does not occur if a person is present.  As such, it would be impossible to validate the emergency stop signal by confirming human presence because the step of validation does not occur (according to the instant claims) while a person is present.


Claim 1.  A method for validating an emergency stop signal within a wind turbine, wherein the wind turbine comprises a plurality of control nodes distributed throughout the wind turbine, the method comprising: 
receiving an emergency stop signal from a first control node of the plurality of control nodes, wherein the emergency stop signal indicates the wind turbine should be shut down; 
shutting down the wind turbine by transmitting a shutdown signal to the plurality of control nodes; 
determining whether a person is present within the wind turbine;
determining whether the emergency stop signal is valid; and 
upon determining that either a person is present and/or that the emergency stop signal is valid, activating a brake to bring the rotor to a stop.
	This proposed amendment resolves the ambiguity issue regarding the phrase “validating the emergency stop signal” as well as resolving the conflict of scope between claims 1 and 4 (as well as corresponding claims 8 and 11).  For the purposes of examination, each of the independent claims will be interpreted according to the proposed claim above.

Claims 7 and 14 are further rejected due to a conflict in scope with parent claim 1.  Claim 1 recites the shutdown of the turbine in response to a first shutdown signal.  Thus, the limitation “upon determining the second emergency stop signal is invalid, shutting down the 
Furthermore, the claim presents a conflict in that the turbine may have already applied the mechanical brake in response to the first emergency stop signal.  If such is the case, would the limitation of claim 7 override the original control scheme and instead remove the mechanical braking?  Further, what action is taken if the second signal is valid?  Examiner notes that the Specification as filed does not appear to discuss or suggest the reception and processing of a second signal, but finds that such would be an obvious extension of the disclosure.  
To clarify operation of the system, Examiner suggests amending the claim to recite the following (or similar):
Claim 7.  The method according to claim 1, further comprising:
receiving a second emergency stop signal from a second control node of the plurality of control nodes; and
upon determining the second emergency stop signal is invalid, continuing shutdown of the wind turbine according to the determination made for the emergency stop signal from the first control node.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the doctrine of broadest reasonable interpretation, “a computer-readable storage medium” includes both transitory and non-transitory forms of storage.  Thus, the claim covers non-statutory subject matter and is properly rejected under §101.  MPEP §2106.03(II), citing to Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134.
Applicant may amend the claim to specifically recite only the non-transitory embodiment in order to overcome the rejection under §101.  For purposes of examination, the claim will be interpreted as if it recited only the non-transitory embodiment.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0013227 (“Weitkamp”).
Regarding claim 1, Weitkamp discloses:
A method for controlling a wind turbine (abstract), wherein the wind turbine comprises a plurality of control nodes (“safety chain;” see, e.g., para. [0071]) distributed throughout the wind turbine (paras. [0071-73]), the method comprising: 
receiving an emergency stop signal (“safety shutdown” or “emergency shutdown;” see paras. [0055-61]) from a first control node of the plurality of control nodes (paras. [0071], [0082-87]), wherein the emergency stop signal indicates the wind turbine should be shut down (both safety and emergency shutdown modes direct the turbine to be shut down); 
shutting down the wind turbine by transmitting a shutdown signal to the plurality of control nodes (paras. [0055], [0060], [0072]); 
determining whether a person is present within the wind turbine (paras. [0029], [0076]); and 


	Weitkamp does not explicitly disclose the system being a “method for validating an emergency stop signal” or “determining whether the emergency stop signal is valid,” as is recited by the instant claims.

	Weitkamp does, however, distinguish between a “safety shutdown” and an “emergency shutdown.”  During a safety shutdown, at least one controller within the wind turbine (e.g., “safety monitoring [controller/system] 16”) monitors a series of control nodes (“safety chain 20”) to determine whether a fault condition exists such that the turbine should be shut down.  When the safety chain is triggered, and the blades of the turbines are pitched such that the turbine is braked to an idle state (see paras. [0058], [0072]).  Alternatively, in the situation where an “emergency off” signal is generated (e.g., a manual shut off switch is pulled by personnel), the same procedure is followed except that a mechanical brake is applied instead of blade pitching (see paras. [0060], [0072]).  Thus, Examiner finds that Weitkamp implicitly teaches “determining whether the emergency stop signal is valid” because the reference explicitly distinguishes between an “emergency off” signal and a “safety off” signal.  

	Even assuming, arguendo, that such teaching is not implicit to Weitkamp, the modification of Weitkamp to validate the emergency stop signal would be obvious to one of i.e., blade pitching/feathering) and scenarios where mechanical means are necessary to maintain safe conditions for human personnel.  Weitkamp also explicitly acknowledges that sensor error may trigger the safety chain (para. [0026]).

There is no apparent reason to distinguish between “safety” and “emergency” stops and provide separate braking means for each stop condition other than to prevent undue and unnecessary application of the mechanical brakes on the turbine.  Thus, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Weitkamp to validate the emergency stop signal prior to activating the mechanical brake for the purposes of ensuring the emergency stop signal is not a faulty signal, thus preventing an unnecessary application of the mechanical brake.
Regarding claim 2, Weitkamp discloses the limitations as set forth in claim 1 and further discloses:
wherein the wind turbine further comprises an emergency stop switch (para. [0071]) coupled with a safety node (the emergency stop switch is part of safety chain 20), wherein the safety node handles emergency situations within the wind turbine (para. [0071-87]) and is one of the plurality of control nodes (safety chain 20 is a part of the operating control [system] 15).

Regarding claim 3, Weitkamp discloses the limitations as set forth in claim 2 and further discloses the possibility of faulty activation of the safety system (para. [0026]) but does not explicitly disclose the validation of the emergency stop signal comprising a determination that there is no error associated with the emergency stop signal, the error comprising at least one of a communication error, a power failure, or a hardware fault of the emergency switch.
As discussed above, Weitkamp clearly anticipates the system may be triggered by faulty safety/emergency off signals generated as a result of faulty sensor data.  Furthermore, it is well-known in the art that a faulty signal may be the result of communication errors, power failures, or hardware faults.  Finally, Weitkamp is implicitly drawn toward the reduction of unnecessary mechanical braking.  
In view of these teachings and common knowledge, one of ordinary skill (prior to the effective filing date) would find it obvious to modify Weitkamp to verify the emergency stop signal by determining it is not caused by a communication error, a power failure, or a hardware fault, for the purposes of preventing unnecessary application of the mechanical brake.
Regarding claim 4, Weitkamp discloses the limitations as set forth in claim 2 and further discloses that the emergency stop signal may be generated by a mechanical switch operable by human personnel (para. [0071]) as well as the automated detection of human presence within the turbine during and/or after shutdown (para. [0029]).  Weitkamp does not explicitly disclose that the emergency stop signal is validated by confirming a human activated the emergency stop switch.
As stated above, Weitkamp clearly anticipates the system may be triggered by faulty  signals generated as a result of faulty sensor data and it is well-known in the art that a faulty 
Regarding claim 5, Weitkamp discloses the limitations as set forth in claim 1 and further discloses the indication that a person is present is received from an optical sensor that detects the presence of a person within the wind turbine (para. [0029]) or other means (e.g., proximity switches, door/hatch closure functions/switches, etc.).	
Regarding claim 6, Weitkamp discloses the limitations as set forth in claim 1 and further discloses the shutdown of the wind turbine comprising feathering of the blades and allowing the rotor to rotate freely (paras. [0058] regarding “trundle state” and [0059] regarding pitch actuated braking).
Regarding claim 7, Weitkamp discloses the limitations as set forth in claim 1 but does not explicitly disclose receiving a second emergency stop signal, verifying said second signal, and upon determining the second signal is invalid, continuing to shutdown the turbine according to the determination made for the emergency stop signal from the first control node.  
Weitkamp already discloses the reception of a first emergency stop signal, verification of said signal, and subsequent determination of whether to apply the mechanical brake.  Thus, Examiner finds that this limitation amounts to little more than duplicating the step of detecting the first shutdown signal.  One of ordinary skill in the art (prior to the effective filing date) would find it obvious to modify Weitkamp to process additional/subsequent emergency 
Regarding claims 8-14, Applicant recites a wind turbine generator (apparatus) comprising a control system for implementing the method of claims 1-7.  Weitkamp discloses the method of claims 1-7 and furthermore discloses the turbine has a rotor with blades (FIG 1); thus, the rejection of claims 1-7 applies, mutatis mutandis, to claims 8-14.
Regarding claim 15, Applicant contemplates a computer program for implementing the method of claim 1.  As noted above, the claim fails to comply with §101 because the broadest reasonable interpretation of the claims includes non-statutory subject matter (i.e., transitory signals).  If the claim were amended to overcome the rejection under §101, it would still not be allowable because the use of computer storage mediums is well-known in the art.  Thus, the rejection of claim 1 applies, mutatis mutandis, to claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon, general relate to the control of wind turbines in response to various fault signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832